                 Case 6:17-bk-10928-WJ                 Doc 60 Filed 12/26/18 Entered 12/26/18 12:43:03            Desc
                                                        Main Document     Page 1 of 6


                     1 Lynda T. Bui, Trustee
                       3550 Vine Street, Suite 210
                     2 Riverside, California 92507
                       Telephone: (949) 340-3400
                     3 Facsimile: (949) 340-3000
                       Email:       trustee.bui@shbllp.com
                     4

                     5 Chapter 7 Trustee

                     6

                     7

                     8                                   UNITED STATES BANKRUPTCY COURT

                     9                     CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

                   10

                   11
                             In re                                                  Case No. 6:17-bk-10928-WJ
                   12
                             PEGGY IRENE CLELLAND                                   Chapter 7
                   13        aka Peggy Irene Casey, and
                             JOEL DOUGLAS CLELLAND                                  DECLARATION OF YAO JUAN XU IN
                   14        aka Joel Clelland,                                     SUPPORT OF CHAPTER 7 TRUSTEE’S
                                                                                    MOTION FOR ORDER:
                   15
                             Debtors.                                               (1) AUTHORIZING THE SHORT SALE OF
                   16                                                                   REAL PROPERTY OF THE ESTATE FREE
                                                                                        AND CLEAR OF LIENS PURSUANT TO
                                                                                        BANKRUPTCY CODE §§ 363(b) AND
                   17                                                                   363(f);
                   18                                                               (2) APPROVING PAYMENT OF REAL
                                                                                        ESTATE COMMISSION; AND
                   19
                                                                                    (3) GRANTING RELATED RELIEF
                   20
                                                                                    Real Property located at:
                   21                                                               1339 Alta Avenue, Upland, CA 91786

                   22                                                               Hearing Date:
                                                                                    Date: January 8, 2019
                   23                                                               Time: 1:00 pm
                                                                                    Place: Courtroom 304
                   24                                                                      3420 Twelfth Street
                                                                                           Riverside, CA 92501
                   25

                   26

                   27

                   28
    LYNDA T. BUI
CHAPTER 7 TRUSTEE
3550 Vine Street, Suite
                                                                                      1
         210              23018-000/50 Sale Buyer Dec TC Clelland Re 1339 Alta Avenue, Upland, CA.docx
 Riverside, CA 92507
                 Case 6:17-bk-10928-WJ                 Doc 60 Filed 12/26/18 Entered 12/26/18 12:43:03       Desc
                                                        Main Document     Page 2 of 6


                     1                                        DECLARATION OF YAO JUAN XU

                     2             I, Yao Juan Xu, declare:

                     3             1.       I am over the age of eighteen years old and if called upon as witness, I could

                     4 and would competently testify to the following of my own personal knowledge, information

                     5 and belief.

                     6             2.       I am making this Declaration in connection with the bankruptcy case of In re

                     7 Peggy Irene Clelland and Joel Douglas Clelland (“Debtors”), Case No. 6:17-bk-10928-WJ

                     8 and in support of the Motion for Order: (1) Authorizing the Short Sale of Real Property of

                     9 the Estate Free and Clear of Liens Pursuant to Bankruptcy Code §§ 363(b) and 363(f); (2)

                   10 Approving Payment of Real Estate Commission; and (3) Granting Related Relief (“Sale

                   11 Motion”) filed by Lynda T. Bui, Chapter 7 Trustee (“Trustee”) for the Debtors’ bankruptcy

                   12 estate (“Estate”).

                   13              3.       I have made an offer to purchase the Estate's interest in the real property

                   14 located at 1339 Alta Avenue, Upland, CA 91786 ("Property") for $382,250.00.

                   15              4.       I do not have a relationship with the Debtors and do not intend to have a

                   16 relationship with the Debtors after the sale.

                   17              5.       I have no association/relationship with the Trustee and do not intend to have

                   18 a relationship with the Trustee after the sale.
                   19              6.       The only consideration for the sale is the price being paid for the Property.

                   20 There is no other consideration contemplated to be transferred to the Trustee on behalf of

                   21 the Estate, the Debtors, or the Trustee as part of the sale.

                   22              7.       I have not colluded with any other potential buyers for the purchase of the

                   23 Property in an attempt to take unfair advantage of the others prospective buyers.

                   24 ////

                   25 ////

                   26 ////

                   27

                   28
    LYNDA T. BUI
CHAPTER 7 TRUSTEE
3550 Vine Street, Suite
                                                                                      2
         210              23018-000/50 Sale Buyer Dec TC Clelland Re 1339 Alta Avenue, Upland, CA.docx
 Riverside, CA 92507
Case 6:17-bk-10928-WJ   Doc 60 Filed 12/26/18 Entered 12/26/18 12:43:03   Desc
                         Main Document     Page 3 of 6
        Case 6:17-bk-10928-WJ                      Doc 60 Filed 12/26/18 Entered 12/26/18 12:43:03                                     Desc
                                                    Main Document     Page 4 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 100
Spectrum Center Drive, Suite 600, Irvine, California 92618

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF YAO JUAN XU CHAPTER 7
TRUSTEE'S MOTION FOR ORDER: (1) AUTHORIZING THE SHORT SALE OF REAL PROPERTY OF THE ESTATE
FREE AND CLEAR OF LIENS PURSUANT TO BANKRUPTCY CODE §§ 363(b) and 363(f); (2) APPROVING PAYMENT
OF REAL ESTATE COMMISSION; AND (3) GRANTING RELATED RELIEF will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 26, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

    •   Lynda T. Bui (TR) trustee.bui@shbllp.com, C115@ecfcbis.com Chapter 7 Trustee
    •   Tyneia Merritt tye@mlawinc.com, legal@mlawinc.com, Attorney for Deutsche Bank National Trust Company,
        as Trustee, for IndyMac Home Equity Mortgage Loan Asset-backed Trust, Series 2006-H1
    •   Christina J O christinao@mclaw.org, CACD_ECF@mclaw.org Attorney for Lakeview Loan Servicing, LLC
    •   Valerie Smith claims@recoverycorp.com NEF for Interested Party
    •   United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov United States Trustee
    •   Julie J Villalobos julie@oaktreelaw.com, oakecfmail@gmail.com, villalobosjr51108@notify.bestcase.com
        Attorney for the Debtors
                                                                    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 26, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Judge's Copy
Attn: Honorable Wayne E. Johnson, U.S. Bankruptcy Court, 3420 Twelfth Street, Suite 385, Riverside, CA 92501

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 26, 2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Via Email to Trustee’s Broker and Selling Broker:
BK Global Real Estate Services, Patrick Butler pbutler@bkginc.com
Sentinel Real Estate & Investments, Attn Gregory Shipp, gregoryshipp@hotmail.com
Sentinel Real Estate & Investments, Attn JamesonShipp, jamesonshipp715@gmail.com

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  December 26, 2018                 Lorre Clapp                                                  /s/ Lorre Clapp
  Date                              Printed Name                                                 Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
        Case 6:17-bk-10928-WJ                      Doc 60 Filed 12/26/18 Entered 12/26/18 12:43:03                                     Desc
                                                    Main Document     Page 5 of 6


U.S. MAIL SERVICE LIST, CONTINUED

Buyer: Yao Juan Xu, 4394 Hiwassee, Claremont, CA 91711


Secured Creditor: MTC Financial dba Trustee Corps, Attn Marisol A. Nagata, Esq., General Counsel, 17100
Gillette Ave. Irvine, CA 92614

Secured Creditor: Specialized Loan Servicing LLC, Attn President or Manager, 8742 Lucent Blvd, Suite 300,
Highlands Ranch, CO 80129


Tax Collector: San Bernardino County Treasurer/Tax Collector, 268 W. Hospitality Lane, First Fl, San Bernardino,
CA 924155



Creditors and Parties in Interest:

 DEBTORS                                         UNITED STATES TRUSTEE                              COURT MAIL LIST
 PEGGY IRENE CLELLAND                            UNITED STATES TRUSTEE (RS)                         EMPLOYMENT DEVELOPMENT DEPT.
 JOEL DOUGLAS CLELLAND                           3801 UNIVERSITY AVENUE, SUITE 720                  BANKRUPTCY GROUP MIC 92E
 1339 ALTA AVE                                   RIVERSIDE, CA 92501-3255                           P.O. BOX 826880
 UPLAND, CA 91786-2812                                                                              SACRAMENTO, CA 94280-0001
 COURT MAIL LIST                                 COURT MAIL LIST                                    COURT MAIL LIST
 FRANCHISE TAX BOARD                             HAHN FIFE & COMPANY                                CAPITAL ONE
 BANKRUPTCY SECTION MS: A-340                    790 E COLORADO BLVD 9TH FL                         PO BOX 30285
 P.O. BOX 2952                                   PASADENA, CA 91101-2193                            SALT LAKE CITY UT 84130-0285
 SACRAMENTO, CA 95812-2952
 COURT MAIL LIST                                 CLAIM FILED                                        COURT MAIL LIST
 CAPITAL ONE                                     CAPITAL ONE BANK (USA), N.A.                       CENLAR
 ATTN: BANKRUPTCY                                PO BOX 71083                                       ATTN PRESIDENT OR MANAGER AGENT
 PO BOX 30285                                    CHARLOTTE, NC 28272-1083                           P.O.BOX 77404
 SALT LAKE CITY, UT 84130-0285                                                                      TRENTON, NJ 08628-6404
 COURT MAIL LIST                                 COURT MAIL LIST                                    CLAIM FILED
 CREDIT ONE BANK NA                              CREDIT ONE BANK NA                                 INTERNAL REVENUE SERVICE
 PO BOX 98872                                    PO BOX 98873                                       P.O. BOX 7346
 LAS VEGAS, NV 89193-8872                        LAS VEGAS, NV 89193-8873                           PHILADELPHIA, PA 19101-7346
 COURT MAIL LIST                                 COURT MAIL LIST                                    COURT MAIL LIST
 LENDING CLUB CORP                               LENDING CLUB CORP                                  MID AMERICA BANK & TRU
 71 STEVENSON PL. STE # 300                      71 STEVENSON ST                                    5109 S BROADBAND LN
 SAN FRANCISCO, CA 94105-2985                    SUITE 300                                          SIOUX FALLS, SD 57108-2208
                                                 SAN FRANCISCO, CA 94105-2985
 COURT MAIL LIST                                 COURT MAIL LIST                                    COURT MAIL LIST
 NAVIENT                                         NAVIENT                                            OCWEN LOAN SEVICING LLC
 ATTN: CLAIMS DEPT                               PO BOX 9500                                        1661 WORTHINGTON R
 PO BOX 9500                                     WILKES BARRE, PA 18773-9500                        WEST PALM BEAC, FL 33409-6493
 WILKES-BARR, PA 18773-9500
 COURT MAIL LIST                                 CLAIM FILED                                        COURT MAIL LIST
 PRA RECEIVABLES MANAGEMENT, LLC                 PYOD, LLC ITS SUCCESSORS                   AND     POWER SALES UNIVERSITY
 PO BOX 41021                                    ASSIGNS AS ASSI                                    2901 WEST COAST HWY #200
 NORFOLK, VA 23541-1021                          OF FNBM, LLC                                       NEWPORT BEACH, CA 92663-4045
                                                 RESURGENT CAPITAL SERVICES
                                                 PO BOX 19008
                                                 GREENVILLE, SC 29602-9008




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
        Case 6:17-bk-10928-WJ                      Doc 60 Filed 12/26/18 Entered 12/26/18 12:43:03                                     Desc
                                                    Main Document     Page 6 of 6


 COURT MAIL LIST                                 COURT MAIL LIST                                    CLAIM FILED
 RISE CREDIT                                     SCHOOLS FIRST FCU                                  SCHOOLS FIRST FCU
 PO BOX 101808                                   2115 N BROADWAY                                    PO BOX 11547
 FORT WORTH, TX 76185-1808                       SANTA ANA, CA 92706-2613                           SANTA ANA, CA 92711-1547
 COURT MAIL LIST                                 COURT MAIL LIST                                    COURT MAIL LIST
 SPECIALIZED LOAN SERVI                          SPECIALIZED LOAN SERVI                             TARGET
 8742 LUCENT BLVD.#300                           ATTN: BANKRUPTCY                                   C/O FINANCIAL & RETAIL SERVICES
 HIGHLANDS RANCH, CO 80129-2386                  8742 LUCENT BLVD. SUITE 300                        MAILSTOP BT PO BOX 9475
                                                 HIGHLANDS RANCH, CO 80129-2386                     MINNEAPOLIS, MN 55440-9475
 COURT MAIL LIST                                 CLAIM FILED                                        RETURNED MAIL
 TARGET                                          VERIZON
 PO BOX 673                                      BY AMERICAN INFOSOURCE LP AS AGENT
 MINNEAPOLIS, MN 55440-0673                      4515 N SANTA FE AVE
                                                 OKLAHOMA CITY, OK 73118-7901
 NO ADDRESS                                      NO ADDRESS                                         NO ADDRESS
 COURT MAIL LIST                                 COURT MAIL LIST                                    COURT MAIL LIST
 SCHOOLSFIRST FCU                                CENLAR FSB                                         COURTESY NEF
 NO ADDRESS                                      NO ADDRESS                                         NOT APPLICABLE
 COURT MAIL LIST                                 COURT MAIL LIST                                    COURT MAIL LIST
 DEUTSCHE BANK NATIONAL TRUST                    LAKEVIEW LOAN SERVICING, LLC, AND ITS              RIVERSIDE DIVISION
 COMPANY, AS TRU                                 SUCCES                                             3420 TWELFTH STREET,
                                                                                                    RIVERSIDE, CA 92501-3819




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
